UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-1037


JACQUELINE REID,

                Plaintiff – Appellant,

          v.

HOSPIRA, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
Chief District Judge. (5:09-cv-00473-FL)


Submitted:   September 29, 2011           Decided:   October 11, 2011


Before KING, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario White, Clinton, North Carolina, for Appellant. Phillip J.
Strach, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C., Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jacqueline   Reid     appeals      the    district    court’s      order

granting summary judgment in favor of the Appellee on Reid’s

claims of violations of The Family Medical Leave Act, 29 U.S.C.

§§ 2601-2654 (2006).         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district     court.         Reid     v.     Hospira,       Inc.,     No.

5:09-cv-00473-FL (E.D.N.C. Dec. 14, 2010).                     We dispense with

oral    argument   because      the    facts    and    legal     contentions     are

adequately    presented    in    the    materials       before    the   court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2